Citation Nr: 1114488	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  05-38 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for residuals of superficial shell fragment wound and burn scars, in combat, by history.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION


The Veteran served on active duty from September 1967 to September 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO, in pertinent part, denied increased ratings for bilateral hearing loss and for superficial shell fragment wound and burn scars.

Pursuant to the Veteran's request, a hearing before the Board was scheduled in September 2006; however, in an August 2006 letter, the Veteran indicated that he would be unable to attend due to family medical issues.  As the Veteran did not request to reschedule the hearing, his Board hearing request is considered withdrawn.   38 C.F.R. § 20.702(e) (2010).

In February 2009, the Board denied a compensable rating for bilateral hearing loss and remanded the issue of entitlement to a compensable rating for superficial shell fragment wound and burn scars to the RO, via the Appeals Management Center (AMC), for further development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim remaining on appeal has been accomplished.

2.  A scar of the chin measures 5.5 x .5 cm. (2.75 sq. cm.), is not unstable or painful, and does not meet any of the requirements of disfigurement.

3.  A scar of the right bicep measures 1 x 1 cm. (1 sq. cm.), is not unstable or painful, and does not cause any limitation of function of the bicep.

4.  A scar of the right lower lateral leg measures .5 cm. in diameter (.25 sq. cm.), is not unstable or painful, and does not cause any limitation of function of the right leg.

5.  Other than the above-noted scars, the Veteran does not have any other residuals related to the superficial shell fragment wound and burn injuries.


CONCLUSION OF LAW

The criteria for a compensable rating for shell fragment wound and burn scars are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  

In this case, the Veteran's claim for an increased rating for shell fragment wound and burn scars was received in April 2005.  The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in May 2005.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.

A rating action in August 2005 denied an increased rating for shell fragment wound and burn scars, and a timely appeal ensued.  Thereafter, the claim was reviewed and a statement of the case (SOC) was issued in October 2005, and a supplemental SOC (SSOC) was issued in May 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in April 2006.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  All relevant VA treatment records have been obtained and associated with his claims file.  He has also been provided with two VA medical examinations to assess the current state of his service-connected shell fragment wound and burn scars.  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  He has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.


7800
Scars, disfiguring, head, face or neck:
Rating

Complete or exceptionally repugnant deformity of one side of face or marked or repugnant bilateral disfigurement
50

Severe, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles
30

Moderate; disfiguring
10

Slight
0
Note: When in addition to tissue loss and cicatrization there is marked discoloration, color contrast, or the like, the 50 percent rating under Code 7800 may be increased to 80 percent, the 30 percent to 50 percent, and the 10 percent to 30 percent. The most repugnant, disfiguring conditions, including scars and diseases of the skin, may be submitted for central office rating, with several unretouched photographs.
38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to October 23, 2008)

7801
Scars, other than head, face, or neck, that are deep or  that cause limited motion:
Rating

Area or areas exceeding 144 square inches (929 sq.cm.)
40

Area or areas exceeding 72 square inches (465 sq. cm.)
30

Area or areas exceeding 12 square inches (77 sq. cm.)
20

Area or areas exceeding 6 square inches (39 sq. cm.)
10
Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with Sec.  4.25 of this part.

Note (2): A deep scar is one associated with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to October 23, 2008)

7802
Scars, other than head, face, or neck, that are superficial and that do not cause limited motion:


Area or areas of 144 square inches (929 sq. cm.) or greater.  
10
Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with Sec.  4.25 of this part.

Note (2): A superficial scar is one not associated with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7802 (prior to October 23, 2008)

7803
Scars, superficial, unstable
10
Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to October 23, 2008)

7804
Scars, superficial, painful on examination
10
Note (1): A superficial scar is one not associated with underlying soft tissue damage.

Note (2): In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.

(See Sec. 4.68 of this part on the amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008)

7805
Scars, other

Rate on limitation of function of the affected part.

38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October 23, 2008)

The Board notes that the rating criteria for evaluating scars were amended in October 2008.  However, those revised criteria apply only to claims filed on or after October 23, 2008, or unless the Veteran requests review under the new criteria.  This is not presently the case. 

Factual Background and Legal Analysis

The Veteran's military personnel records indicate that he received the Presidential Unit Citation, the Bronze Star Medal, an Air Medal, the Combat Infantry Badge and two Purple Heart medals, among numerous awards and decorations.  During combat in 1968, he reportedly sustained burns to the second digit of his left hand and chin and shell fragment wounds to his right biceps, left wrist, and right knee.  His military personnel records note fragment wounds to the left arm and right leg.  An April 1975 service treatment record indicates that he complained of pain in his left calf secondary to shrapnel injury; however, there were no abnormal findings on physical examination and X-rays were within normal limits.  A June 1981 periodic physical examination report indicates that he had a scar under his chin.  The Veteran's service treatment records are otherwise unremarkable for any residuals related to these injuries.  

A March 1988 VA examination report indicates that the Veteran had a history of burns on the dorsal aspect of the left hand and chin, but there were no visible scars at that time.  The Veteran had no complaints related to these burns and there were no clinical findings.   It was also noted that the Veteran sustained superficial shrapnel fragment wounds to the left knee, left navicular and right arm in 1968.  The examiner noted that there were no visible scars in these areas and no evidence of residuals.  The Veteran had no complaints regarding these injuries.

In an October 1988 rating decision, the RO granted service connection for superficial shell fragment wound and burn scars, in combat, by history, and assigned an initial 0 percent rating.

In April 2005, the Veteran filed a claim for an increased rating.

The report of a May 2005 VA examination indicates that the Veteran reported shrapnel wounds to his left ear, chin, right leg, and left hand.  On physical examination, there was some scarring noted at the left ear and chin, which was flat, .5 cm. in diameter, without obvious inflammation, edema, or keloid formation.  There was no gross distortion or inflexibility or limitation of range of motion caused by the scars.  There was also scarring noted on the right lateral lower leg that measured 1 cm. in diameter.  The scar was nontender, not unstable or ulcerated, flat with no inflammation, edema or keloid formation, and no limitation of motion or function was caused by the scar.  The examiner concluded that the shrapnel wounds affected 38 percent of exposed skin and 41 percent of the entire body.

In the February 2009 remand, the Board noted that the May 2005 VA examiner's conclusion that the shrapnel wounds affected 38 percent of the Veteran's exposed skin and 41 percent of his entire body was inconsistent with previous findings (and also inconsistent with the examiner's own findings in that report).  Therefore, the Board directed the RO/AMC to schedule the Veteran for another VA examination.

The report of a May 2009 VA examination indicates the Veteran said that he sustained burn scars to the second finger of the left hand and chin.  He denied problems with either scar.  On physical examination, there was a scar to the chin just inferior to the mandible that measured 5.5 cm.  The scar was flat, superficial, and nontender.  It did not affect underlying tissue.  The texture was smooth; the scar was stable; there was no elevation, depression, inflammation, edema or keloid formation.  The color was normal and there were no functional limitations associated with the scar.  The scar represented less than 1 percent of the entire body and less than 1 percent of exposed skin.  There was no disfigurement.  There was a scar to the left hand, second digit.  It measured 1 cm.  It was flat, superficial, and nontender.  It did not affect underlying tissue and the texture was smooth.  The scar was stable with no elevation, depression, inflammation, edema, or keloid formation.  The color was normal and there were no functional limitations associated with the scar.  It represented less than 1 percent of the entire body and less than 1 percent of exposed skin.

The Veteran also reported that he sustained shell fragment wounds to the right bicep, left wrist, and right knee.  He said he did not sustain any shell fragment wounds to the left knee.  He said he had a scar in the right bicep area but denied any problems with it.  He said he had right knee pain and that his right knee swelled, locked, buckled and popped.  He denied any problems with the left wrist.  On physical examination, there was a scar to the right bicep that measured 1 x 1 cm.  It was flat, superficial, and nontender.  It did not affect underlying tissue and the texture was smooth.  The scar was stable with no elevation, depression, inflammation, edema, or keloid formation.  The color was slightly hypopigmented; there were no functional limitations associated with the scar.  It represented less than 1 percent of the entire body and 0 percent of exposed skin.  On examination of the left wrist, there was no edema, pain, or tenderness to palpation.  He had full range of motion of the left wrist without pain.  On examination of the right knee, there was no edema, pain, or tenderness to palpation.  There was no instability and he had full range of motion of the right knee without pain.  The examiner noted that all described scars were nontender, flat, normal color, mobile, without function impact, without evidence of induration or skin breakdown except as stated above. 

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that the criteria for a compensable rating for shell fragment wound and burn scars are not met. 

With regard to the chin scar, the May 2009 VA examiner indicated that the scar was 5.5 cm. in length and the May 2005 VA examiner indicated that it was .5 cm. in diameter (2.75 sq. cm.).  The right biceps scar was 1 x 1 cm, according to the May 2009 VA examiner (1.0 sq. cm.).  The May 2005 VA examiner noted a scar on the right lateral lower leg measuring .5 cm. in diameter (.25 sq. cm.); however, this scar was not noted by the May 2009 VA examiner.  No scars were noted on the right knee, or left wrist.  Even assuming each of the documented scars is related to the reported shell fragment wound and burn injuries, a compensable rating is not warranted.  The chin scar does not meet any of 8 characteristics of disfigurement as outlined in Diagnostic Code 7800.  None of these scars are elevated, depressed, or adherent to underlying tissue.  Furthermore, the scars do not measure an area large enough to meet the criteria for a compensable rating under Diagnostic Code 7801 or 7802.  None of the scars are unstable, tender, or cause any functional limitations.  Hence, a compensable rating is not warranted under Diagnostic Codes 7803, 7804, or 7805.

The Board has also considered whether there are any other residuals associated with the Veteran's reported shell fragment wound and burn injuries, but finds that there are none.  In this regard, the Veteran denied having any residual problems except for his right knee.  Although the May 2009 VA examination of the right knee was unremarkable, the Board notes that a June 2001 X-ray of the right knee showed degenerative arthritis in the patellofemoral, as well as medial compartments.  There is no indication, however, that the right knee arthritis is related to the superficial shell fragment wound as the actual scar appears to be on the lower lateral part of the right leg rather than the knee itself.  In any event, the RO denied service connection for arthritis of the bilateral knees in a September 2001 rating decision, and the Veteran did not appeal that decision.  Hence, that issue is not currently before the Board.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d. 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

A compensable rating for superficial shell fragment wound and burn scars is denied.


____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


